DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,112,862.  Although the claims at issue are not identical, they are not patentably distinct from each other because they merely differ in statutory category but contain all of the same features and functionalities, and therefore they are considered trivial variants.

Claim Objections
The claims are objected to because of the following informalities:
Claim 1 recites "A viewing system method" in line 1, but the Examiner believes this is meant to recite "A viewing method, comprising" which would match the preamble of claim 9.
Claim 1 recites "the visual representation" in line 17, which lacks proper antecedent basis.  The Examiner recommends "the visual 
Claim 9 recites "storing … to store the correlation" in lines 10-11, which appears to contain a grammatical error.  The Examiner recommends "storing … 
Claim 9 recites "calculating … and operable to calculate a select IPD compensation factor" in lines 12-13, which appears to contain a grammatical error.  The Examiner recommends "calculating … 
Appropriate correction is required.

Allowable Subject Matter
Claims 1-17 are allowable (if the nonstatutory double patenting rejection above is overcome).  The following is an examiner’s statement of reasons for allowance:  Some relevant prior art references such as Hall et al. (US 2006/0250322), Shintani (US 2012/0113235), and Zhu et al. (US 2019/0101758) disclose adjusting an image based on an interpupillary distance (IPD) of a user.  However, none of the prior art references teach detecting head movement data and associated IPD data of a particular user in order to generate and store a correlation between the user's head movements and IPD for use in adjusting a subsequent augmented reality image based on an IPD compensation factor derived from updated head movement data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/RYAN MCCULLEY/Primary Examiner, Art Unit 2611